Exhibit 10.5.1
LEASE AMENDMENT NO. 1
     This LEASE AMENDMENT NO. 1 (this “Amendment”) is made as of August, 2004,
by and between CROWN BREA ASSOCIATES, LLC, a Delaware limited liability company
(“Landlord”) and FREMONT INVESTMENT & LOAN, a California industrial bank
(“Tenant”).
RECITALS
     A. Landlord and Tenant have entered into that certain lease dated as of
April 23, 2004 (the “Original Lease”) with respect to the lease of certain
premises (the “Premises”) located at 2727 East Imperial Highway, Brea,
California, and more particularly described in the Original Lease. The Original
Lease, as amended by this Amendment, is hereinafter referred to as the “Lease”.
     B. The Original Lease provided that Landlord would construct the
Improvements to be constructed within the Premises, but Tenant has requested,
and Landlord has agreed, that Tenant will construct the Improvements.
     C. All defined terms used herein but not defined herein shall have the
meaning ascribed to such terms in the Original Lease.
     D. Landlord and Tenant now desire to enter into this Amendment to amend the
Original Lease as hereinafter provided.
AGREEMENT
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows, notwithstanding anything in the Original Lease to the contrary:
     1. Tenant Work Letter. Exhibit D of the Lease is hereby amended as follows:
          1.1 Section 2.2 of the Work Letter (entitled “Disbursement of the
Improvement Allowance”) is hereby amended by inserting “to reimburse Tenant”
immediately following ‘“pursuant to Landlord’s disbursement process)” in the
third line of said Section 2.2.
          1.2 Section 3.1 of the Work Letter (entitled “Selection of
Architect/Construction Drawings”) is hereby amended by deleting the first two
(2) sentences thereof and inserting in lieu thereof:
     “Tenant has retained Environetics Group (the “Architect”) to prepare the
“Construction Drawings,” as that term is defined in this Section 3.1. Tenant has
also retained Innovative Engineering Consultants as engineering consultants (the
“Engineers”) to prepare all plans and engineering working drawings relating to
the structural, mechanical, electrical, plumbing, HVAC and lifesafety work of
the Tenant Improvements.”
          1.3 Section 4.1 of the Work Letter (entitled “Contractor”) is hereby
deleted in its entirety and inserting the following in lieu thereof:
     “4.1 Contractor. Tenant has retained Turelk, Inc. as the contractor, which
shall construct the Improvements. Turelk, Inc. is referred to herein as the
“Contractor”.”

 



--------------------------------------------------------------------------------



 



          1.4 Section 4.3 of the Work Letter (entitled “Construction of
Improvements by Contractor under the Coordination of Landlord”) is hereby
amended by deleting such provision in its entirety and inserting in lieu
thereof:
          “4.3 Construction of Improvements by Contractor under the Coordination
of Tenant.
           4.3.1 Tenant Obligations. Tenant shall pay or cause to be paid the
total cost and expense of all work or improvements, as that phrase is defined in
the mechanic’s lien law in effect at the place of construction when the work
begins. No such payment shall be construed as rent. Tenant shall not permit to
be enforced against the Premises or any part of it any mechanic’s,
materialman’s, contractor’s or subcontractor’s lien arising out of any work or
improvements, however it may arise. Landlord reserves a right to post and record
notice of non-responsibility in conformity with California law. However, Tenant
may in good faith and at Tenant’s own expense, contest the validity of any such
asserted lien, claim or demand, provided Tenant has furnished the bond required
by any statute enacted for providing a bond freeing the leased premises from the
effect of such a lien claim. Tenant shall defend and indemnify Landlord against
all liability and loss of any type arising out of work performed on the Premises
by Tenant, together with actual reasonable attorneys” fees and all reasonable
costs and expenses incurred by Landlord in negotiating, settling, defending or
otherwise protecting against such claims. If Tenant does not cause to be
recorded the bond necessary to free the Premises from the effect of such a lien
claim and a final judgment has been rendered against Tenant by a court of
competent jurisdiction for the foreclosure of such a claim, and if Tenant fails
to stay the execution of the judgment by lawful means or pay the judgment,
Landlord shall have the right, but not the duty, to pay or otherwise discharge,
stay or prevent the execution of any such judgment or lien or both. Tenant shall
reimburse Landlord for all sums paid by Landlord under this Paragraph together
with all Landlord’s actual, reasonable attorneys’ fees and costs plus interest
on those sums, fees and costs at the rate of ten percent (10%) per annum from
the date of payment until the date of reimbursement.
          4.3.2 Reimbursement of Landlord’s Pro Rata Share of Progress Payments.
Prior to Tenant’s execution of the construction contract and general conditions
with the Contractor (the “Contract”) and the commencement of the construction of
the Tenant Improvements, Landlord shall provide Tenant with a detailed
breakdown, by trade, of the final costs to be incurred or which have been
incurred in connection with the design and construction of the Tenant
Improvements to be performed by or at the direction of Tenant or the Contractor
(the “Final Costs”). Tenant shall be fully responsible for the amount (the
“Over-Allowance Amount”), if any, by which the Final Costs exceed the
Improvement Allowance. Tenant shall pay all progress payments payable by Tenant
to the Contractor when and as due pursuant to the terms of the Contract.
Landlord shall disburse the Improvement Allowance on a monthly progress basis
throughout the course of Tenant’s construction of the Improvements in accordance
with the following:
               (a) The parties agree that, based on the estimated Final Costs,
Landlord’s “Pro Rata Share” shall be the percentage which the Improvement
Allowance bears to the total

2



--------------------------------------------------------------------------------



 



costs of constructing the Improvements for purposes of determining the
percentage of each application for payment submitted by Tenant as set forth in
(b) below which Landlord shall pay. By way of illustration, if the Final Costs
were $4,000,000.00, based on an Improvement Allowance of $2,250,250.00,
Landlord’s Pro Rata Share would be 56.3%.
               (b) Not more often than monthly throughout the course of
construction of the Improvements, Tenant shall (i) with respect to the repayment
of design, architectural, engineering and agency fees, supply written invoices
from the applicable party to Landlord, and (ii) with respect to construction
fees, deliver to Landlord an Application and Certificate for Payment (AIA
Document G702) (herein, “Application for Payment”) executed by the Contractor
and the Architect, showing the percentage of work completed and value thereof
since the prior disbursement and stating that the portion of the Tenant
Improvements for which the disbursement is requested has been timely completed
and deliver to Landlord prior to each monthly draw request, all partial (or, if
applicable, unconditional) lien releases from the Contractor for construction
work conducted by the Contractor along with proof of payment by Tenant of the
Contractor’s prior payment applications. The Application for Payment shall
constitute a representation by Tenant that the Improvements and/or Tenant’s Work
identified therein have been completed in a good and workmanlike manner and in
substantial accordance with the Final Plans. Each Application for Payment shall
automatically reflect a ten percent (10%) retention (other than on the fees and
costs of the Tenant’s architects and engineers).
               (c) Within thirty (30) days of receipt of a fully complete
Application for Payment (including specifically lien waivers), Landlord shall
reimburse Tenant for Landlord’s Pro Rata Share of the amounts appropriately due
to the Contractor under each Application for Payment (less any previous
certificates for payment);
               (d) The final disbursement of the remaining balance of the
Improvement Allowance shall be disbursed to Tenant when the Landlord has
received a fully complete Application for Payment executed by the Contractor and
the Architect as to all of the Improvements as provided hereinabove and the
following conditions have been satisfied:
                    (i) A final certificate of occupancy has been issued by the
appropriate governmental body; and
                    (ii) Tenant shall have provided the Landlord with
unconditional lien releases from the Contractor, all subcontractors and material
suppliers for all major trades involved in the Improvements or an
indemnification from a title company reasonably acceptable to Landlord has been
obtained.
          4.3.3 Tenant’s Retention of Contractor. Tenant shall independently
retain the Contractor to construct the Improvements in accordance with the
Approved Working Drawings and the Cost Proposal. Landlord shall assist in
coordinating the construction of the Improvements by the Contractor and Tenant
shall pay a construction coordination fee (the “Landlord Coordination Fee”)

3



--------------------------------------------------------------------------------



 



to Landlord in an amount equal to the product of (i) three percent (3%) and
(ii) an amount equal to the Improvement Allowance plus the Over-Allowance Amount
(as such Over-Allowance Amount may increase pursuant to the terms of this Tenant
Work Letter).”
          1.5 Section 5.3 of the Work Letter (entitled “Warranties and
Guaranties”) is hereby amended by deleting such provision in its entirety and
inserting in lieu thereof:
     “5.3 Warranties and Guaranties. Tenant hereby assigns to Landlord, to the
extent assignable, on a non-exclusive basis, all warranties and guaranties by
the Contractor relating to the Improvements. Tenant’s taking possession and
acceptance of the Premises shall not constitute a waiver of: (i) any contractor
or subcontractor warranty with respect to workmanship (including installation of
equipment) or material (exclusive of equipment provided directly by
manufacturers), (ii) any non-compliance of Improvements with building code, or
(iii) any claim that the Improvements were not completed substantially in
accordance with the Approved Working Drawings (collectively, a “Construction
Defect”). Tenant shall immediately commence to cause any and all such
Construction Defects to be remedied within thirty (30) days following such
possession and acceptance of the Premises, and shall diligently prosecute such
remediation to completion.”
          1.6 Section 6.2 of the Work Letter (entitled “Landlord’s
Representative”) is hereby amended by deleting such provision in its entirety
and inserting in lieu thereof:
     “6.2 Landlord’s Representative. Landlord has designated CB Richard Ellis as
its representative with respect to the matters set forth in this Tenant Work
Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.”
     2. Conflict. In the event of any conflict between the Original Lease and
this Amendment, this Amendment shall prevail. Except to the extent herein
modified, the Original Lease shall continue in full force and effect.
     3. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which, taken
together, shall constitute on and the same instrument.
          IN WITNESS WHEREOF, this Amendment has been duly executed by the
parties hereto as of the day and year first above written.

                              “TENANT”       “LANDLORD    
 
                            FREMONT INVESTMENT & LOAN,
a California industrial bank       CROWN BREA ASSOCIATES, LLC,
a Delaware limited liability company    
 
                           
 
                           
By:
  /s/ Rock A. Macke       By:   CRD VENTURES, LLC,                      
 
  Name:   Rock A. Macke           a California limited liability company  
 
  Title:   VP, Corporate Real Estate              
 
                           
By:
  /s/ Mark Gordon       By:   /s/ Robert A. Flaxman                          
 
  Name:   Mark Gordon           Name:   ROBERT A. FLAXMAN    
 
  Title:   AVP, Corporate Facilities           Title:   MEMBER    

4